DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/21 has been entered.
 
Response to Amendment
Claims 1, 11, 14, 15, and 17 are current pending.  Claims 2-10, 12, 13, 16, and 18 are cancelled.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 11, 14, 15, and 17 are rejected under the following new 103 rejections.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemaru (JP 2007-123192 A) in view of Yoshida (JP 2008-282797 A), Muraoka et al (US 2008/0241684), McLin et al (US 6358650), Lee et al (US 2004/0081889), and Hosoe et al (US 2012/0315540).
 	Regarding claims 1, 14, and 15, Yonemaru discloses a solid electrolyte secondary battery (all-solid-state battery) comprising: a cathode current collector, a cathode active material layer, a solid electrolyte layer, an anode active material layer, and an anode current collector in this order; wherein at least one of the cathode current collector and the anode current collector is the electrode current collector; wherein the electrode current collector comprises a substrate (current collecting layer) such as aluminum element, an aluminum oxide film (resistive layer), and a carbon layer (coating layer) in this order; wherein an electron conductivity of the carbon layer is inherently 2 x 10-2 S/cm or more; wherein a thickness of the carbon layer (coating layer) is 5 nm to 1,000 nm and a thickness of the aluminum oxide film (resistive layer) is 2 angstrom (0.2 nm) to about 1 µm (1000 nm) ([0021]-[0024],[0047],[0048]).  
	However, Yonemaru does not expressly teach a resistive layer that includes an opening (claim 1).  Yoshida discloses an aluminum foil (current collecting layer) having an oxide film (resistive layer) that is pressed and partially broken, thereby resulting in missing oxide film or microdefects (openings) ([0015]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru electrode current collector to include a resistive layer that includes an opening in order to reduce the resistance of the electrode plate ([0015]). 

Muraoka et al discloses a PTC layer “53” (coating layer) that covers the entire surface of a positive electrode collector “51” (current collecting layer); wherein the PTC layer is a polymer film containing a conductive agent (carbon material) and a polymeric material (resin) ([0072],[0080],[[0082]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida carbon layer to include a resin in order to provide a coating layer that raise the resistance of the coating layer to interrupt the current during short circuit, thereby preventing thermal runaway ([0023]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Muraoka electrode current collector to include a proportion of the conductive material in the coating layer that is 30 volume% or less because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.  In re Boesch, 205 USPQ 215 (CCPA 1980).  The proportion of conductive material in the coating layer is a result effective variable of optimizing the conductivity of the coating layer while sufficiently preventing a thermal runaway.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Muraoka carbon layer to include an inorganic filler in order to prevent inconsistent electrical contact between the current collector and the active material layer (col. 1, lines 19-23).
	However, Yonemaru as modified by Yoshida, Muraoka et al, and McLin et al does not expressly teach a solid electrolyte layer that contains an inorganic solid electrolyte material (claim 1); wherein the inorganic solid electrolyte material is a sulfide solid electrolyte material (claim 15).
	Lee et al discloses a lithium secondary battery comprising a solid electrolyte including a polymer electrolyte or a sulfide inorganic solid electrolyte ([0040]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Muraoka/McLin battery to include sulfide solid electrolyte material because the substitution of one known type of solid electrolyte for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  Examiner’s note:  the Office takes the position that a polymer electrolyte and a sulfide inorganic solid electrolyte are functional equivalents in terms of its suitability for use in a lithium secondary battery.    

Hosoe et al discloses an aluminum current collector that has an aluminum oxide film on the surface thereof, wherein the thickness of the aluminum oxide is 200 nm ([0045],[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Muraoka/McLin/Lee current collector to include a resistive layer that has a thickness of 200 nm in order to provide an aluminum oxide film that optimizes the contact resistance between the aluminum substrate and the active material while improving current collecting performance ([0047]).  Examiner’s note: although the specification of the present application shows data for 70 nm and 200 nm in Table 1, there is no data for outside this range.  Therefore, there is insufficient data to show criticality of the claimed range of 70 nm to 200 nm.  
However, Yonemaru et al as modified by Yoshida, Muraoka et al, McLin et al, Lee et al, and Hosoe et al does not expressly teach a coating layer that has a thickness that is larger than the thickness of the resistive layer (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Muraoka/McLin/Lee/Hosoe current collector to include a coating layer that has a thickness that is larger than the thickness of the resistive layer because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the In re Boesch, 205 USPQ 215 (CCPA 1980).  The thickness of the coating layer is a result effective variable of suppressing the increase in internal resistance of the battery while reducing the manufacturing cost ([0024]).  In addition, it is known in the art that coating layers have thicknesses greater than 200 nm.  For example, the cited McLin reference discloses a primer (coating layer) that has a thickness of 0.5 µm (500 nm) (col. 2, lines 63-64).  In addition, there is no evidence of criticality of the claimed thickness of the coating layer in relation to the thickness of the resistive layer.
Regarding claim 14, it is noted that the instant claim is being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  In that, it is further noted that the product in the instant claim is the same as or obvious over the product of the prior art.  However, if the claim is not anticipated, the claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).  The Office takes the position that aluminum oxide film taught by Yonemaru is the same as a resistive layer formed by conducting a boehmite treatment to a surface of an aluminum current collecting layer.  
Regarding claim 17, Yonemaru as modified by Yoshida, Muraoka et al, McLin et al, and Lee et al does not expressly teach a contact resistance of the cathode current collector and the anode current collector under a pressure of 100 MPa that is 0.5 Ω-cm or more and 2.65 Ω-cm or less. 
In re Boesch, 205 USPQ 215 (CCPA 1980).  The contact resistance of the cathode current collector and anode current collector is a result effective variable of optimizing the overall conductivity of the electrode.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yonemaru in view of Yoshida, Muraoka et al, McLin et al, Lee et al, and Hosoe et al as applied to claim 1 above, and further in view of Jung et al (US 2013/0143126).
However, Yonemaru as modified by Yoshida, Muraoka et al, McLin et al, Lee et al, and Hosoe et al does not expressly teach a surface roughness Ra of the resistive layer that is 20 nm or more.  Jung et al teaches the concept of coating a stainless steel foil (current collecting layer) to have an average surface roughness of 0.3 µm (300 nm) ([0043]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Muraoka/McLin/Lee /Hosoe current collector to include a surface roughness Ra of the resistive layer that is .

Claims 1, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemaru (JP 2007-123192 A) in view of Yoshida (JP 2008-282797 A), Yokouchi et al (US 2013/0295458), McLin et al (US 6358650), and Hosoe et al (US 2012/0315540).
 	Regarding claim 1, Yonemaru discloses a solid electrolyte secondary battery (all-solid-state battery) comprising: a cathode current collector, a cathode active material layer, a solid electrolyte layer, an anode active material layer, and an anode current collector in this order; wherein at least one of the cathode current collector and the anode current collector is the electrode current collector; wherein the electrode current collector comprises a substrate (current collecting layer) such as aluminum, an aluminum oxide film (resistive layer / metal oxide), and a carbon layer (coating layer) in this order; wherein an electron conductivity of the carbon layer is inherently 2 x 10-2 S/cm or more; wherein a thickness of the carbon layer (coating layer) is 5 nm to 1,000 nm and a thickness of the aluminum oxide film (resistive layer) is 2 angstrom (0.2 nm) to about 1 µm; wherein the aluminum oxide film and the substrate contain the same metal element ([0021]-[0024],[0047],[0048]).  
	However, Yonemaru does not expressly teach a resistive layer that includes an opening (claim 1).  Yoshida discloses an aluminum foil (current collecting layer) having an oxide film (resistive layer) that is pressed and partially broken, thereby resulting in missing oxide film or microdefects (openings) ([0015]).  

	However, Yonemaru as modified by Yoshida does not expressly teach a solid electrolyte layer that contains an inorganic solid electrolyte material; and a coating layer that contains a resin, wherein a proportion of the conductive material in the coating44170257US layer is 30 volume% or less (claim 1).  
Yokouchi et al discloses examples of electrolytes that can be used in lithium ion batteries includes polymer electrolytes and inorganic solid electrolytes; and a Layer “a” (coating layer) comprising electrically conductive particle such as carbon black (carbon material) and a binding agent such as polyvinylidene fluoride (resin), wherein the amount of binding agent is 300 parts by mass relative to 100 parts by mass of electrically conductive particles which corresponds to 24.8 volume% of carbon black when calculated based on the density of carbon black of 1.8 g/cm3 and the density of polyvinylidene fluoride of 1.78 g/cm3 ([0020],[0033],[0035],[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida electrode current collector to include a carbon layer that includes a resin, wherein a proportion of the conductive material in the coating44170257US layer is 30 volume% or less in order to provide a current collector that has lower penetration resistance ([0014]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Yokouchi et al indicates that prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use inorganic solid electrolyte.
	However, Yonemaru as modified by Yoshida et al and Yokouchi et al does not expressly teach a coating layer that further contains an inorganic filler (claim 1).  McLin et al discloses a primer “14” (coating layer) that is applied onto the surface of a current collector, wherein the primer is fabricated from lithium polysilicate (inorganic filler) in combination with conductive carbonaceous materials (col. 2, lines 53-59).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Yokouchi carbon layer to include an inorganic filler in order to prevent inconsistent electrical contact between the current collector and the active material layer (col. 1, lines 19-23).
However, Yonemaru as modified by Yoshida, Yokouchi et al, and McLin et al does not expressly teach a resistive layer that has a thickness of 70 nm or more and 200 nm or less (claim 1).  
Hosoe et al discloses an aluminum current collector that has an aluminum oxide film on the surface thereof, wherein the thickness of the aluminum oxide is 200 nm ([0045],[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Yokouchi/McLin current collector to include a resistive layer that has a thickness of 200 nm in order to provide an aluminum oxide film that optimizes the contact resistance between the aluminum 
However, Yonemaru et al as modified by Yoshida, Yokouchi et al, McLin et al, and Hosoe et al does not expressly teach a coating layer that has a thickness that is larger than the thickness of the resistive layer (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Yokouchi/McLin/Hosoe current collector to include a coating layer that has a thickness that is larger than the thickness of the resistive layer because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The thickness of the coating layer is a result effective variable of suppressing the increase in internal resistance of the battery while reducing the manufacturing cost ([0024]).  In addition, it is known in the art that coating layers have thicknesses greater than 200 nm.  For example, the cited McLin reference discloses a primer (coating layer) that has a thickness of 0.5 µm (500 nm) (col. 2, lines 63-64).   
Regarding claim 14, it is noted that the instant claim is being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  In that, it is further noted that the product in the instant claim is the same as or obvious over the product of the prior art.  However, if the claim is not anticipated, the claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and 
Regarding claim 17, Yonemaru as modified by Yoshida, Yokouchi et al, and McLin et al does not expressly teach a contact resistance of the cathode current collector and the anode current collector under a pressure of 100 MPa that is 0.5 Ω-cm or more and 2.65 Ω-cm or less (claim 17). 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Yokouchi/McLin current collector to include a contact resistance of the cathode current collector and the anode current collector under a pressure of 100 MPa that is 0.5 Ω-cm or more and 2.65 Ω-cm or less because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The contact resistance of the cathode current collector and anode current collector is a result effective variable of optimizing the overall conductivity of the electrode.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yonemaru in view of Yoshida, Yokouchi et al, McLin et al, and Hosoe et al as applied to claim 1 above, and further in view of Jung et al (US 2013/0143126).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yonemaru/Yoshida/Yokouchi/McLin/Hosoe current collector to include a surface roughness Ra of the resistive layer that is 300 nm in order to enhance the adhesive strength between the layers of the current collector (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 14, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729